Citation Nr: 1514226	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether VA's recoupment of separation pay totalling $60,793.56, including Federal taxes withheld, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On September 20, 1992, the Veteran received separation pay in the amount of $60,793.56.   An amount totalling $12, 158.71 was withheld from final settlement for Federal taxes.  

2.  Beginning September 1994, the Veteran received disability compensation benefit payments, which require recoupment of the separation payment. 

3.  Based on a letter sent to the Veteran from VA, VA has actively withheld $406.00 per month to recoup the total separation payment of $60,793.56 including Federal income tax withheld.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $60,793.56, including Federal income tax withheld, was proper.  
10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. § 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As reflected in the Veteran's DD-214, in February 1992, he was involuntarily discharged from service.  He was involuntarily discharged because he twice failed permanent promotion.  No other notations regarding separation or nature of discharge are noted on the Veteran's DD-214. 
Upon discharge the Veteran was entitled to $60,793.56 minus Federal taxes withheld, $12, 158.71, as separation pay, which was paid on September 20, 1992. 

In 1994, the Veteran applied and was awarded disability compensation benefits for a number of disabilities resulting in an offset in payment in order to recoup the severance payment.  

In January 1996, the Veteran wrote VA to obtain a statement as to how much he owed on his separation pay recoupment.  The Acting Chief of the RO's Fiscal Operations replied that the Veteran owes the total amount of separation pay $60,793.56.  At the time of the letter, VA had recouped $16,424 with $44,369.56 remaining.  VA was withholding $406 per month.  The entire separation pay amount has been recouped, and the Veteran is receiving his disability compensation.  

The Veteran seeks a refund of the Federal income tax withholding taken from the separation pay.  He contends that Federal income tax withheld from the total amount ($12,158.71) should not be recouped based on VA regulation.  As will be discussed below, the Veteran misunderstands the law applicable to his situation.  VA recouped the proper amount.   

II.  Legal Criteria for Recoupment of Separation Pay

The recoupment of a veteran's separation pay from his VA disability compensation is required. 10 U.S.C.A. § 1174(h)(2).  A member of an armed force who has received separation pay under 10 U.S.C.A. § 1174(h)(2), or severance pay or readjustment pay under any other provision of law, based on service in the Armed Forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  See 10 U.S.C.A. § 1174a(g) (providing, in pertinent part, that the provisions of 10 U.S.C.A. § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces); see also 38 C.F.R. § 3.700(a)(5) (VA's implementing regulation); VAOGCPREC 12-96 (holding that VA must recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513).

Where entitlement to VA disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  
38 C.F.R. § 3.700(a)(5). 

Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay. 38 C.F.R. § 3.700(a)(5). 

Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay. 38 C.F.R. § 3.700(a)(5). The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. Id. 

III.  Analysis

In September 1992, the Veteran received separation pay totaling $60,793.56 minus the Federal income tax withholding, $12,158.71.  Since the payment was made before September 30, 1996, VA must recoup the total amount of separation pay due to the Veteran from the disability compensation benefit.  Here, that amount is $60,793.56.   

Although the Veteran argues that the amount withheld in taxes should be subtracted from the recouped amount, he is not entitled to any such benefit.  Based on the circumstances of payment in the current claim, only special separation benefits (SSB) will be recouped by VA based on the calculation of total amount of separation pay minus the amount of Federal income tax withheld.  Whether the Veteran received a SSB is determined by the codes on a veteran's DD-214.  As discussed in February 2012 administrative decision, the DD-214 would reflect such a designation based on the use of the following codes: CB (Early Release Program), FCB (Voluntary Resignation for Early Release Program, KCB (Voluntary Discharge for Early Release Program), MCB (Voluntary Release/Transfer to Another Service Component for Early Release Program), and/or SSB.  Here, the Veteran received an involuntary discharge due to his failure to be promoted twice rather than a voluntary discharge, which could have entitled the Veteran to an SSB.  

Findings of a United States service department verifying a person's service, including nature of discharge, are binding on VA for the purpose of establishing service in the United States Armed Forces.  If a change of service department certification is what the Veteran seeks, his remedy lies with the service department and not with VA. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Board's review is limited to interpreting the pertinent law and regulations.  Id.  

Without formal evidence from a service department verifying that the Veteran was entitled to an SSB, the Board must rely on the evidence of record, which presents evidence to the contrary.  If the Veteran feels that he was entitled to a SSB, he must seek a correction of his DD-214 by requesting that the Air Force undertake such action.  In sum, the recoupment of the total separation pay amount, including the Federal income tax withholding, is proper.  The Board has no ability to change the status of the Veteran's discharge for recoupment purposes. 

IV.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the current claim.  The VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Recoupment of separation pay issue is a matter of statutory interpretation.  



ORDER

Recoupment of severance pay was proper; the appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


